Citation Nr: 1811763	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lower back disability from June 28, 2017.

2.  Entitlement to a disability rating in excess of 20 percent for lower back disability from May 28, 2013 and prior to June 28, 2017.

3.  Entitlement to a disability rating in excess of 20 percent for lower back disability from April 3, 2009 and prior to May 28, 2013.

4.  Entitlement to an effective date earlier than April 3, 2009 for the award of a 20 percent disability rating for lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 1981 to October 1984 and from March 1989 to March 1993.  She was awarded the Army Commendation Medal with two oak leaf clusters. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation of chronic lumbosacral strain and assigned an evaluation of 20 percent effective April 3, 2009.

The appellant timely appealed the decision with two notices of disagreement received by VA in September 2009, seeking an earlier effective date for the 20 percent evaluation, and May 2010, seeking an increased rating from 20 percent.  After the RO issued statements of the case in May 2012 for each matter, the appeal was perfected with the appellant timely filing a substantive appeal in June 2012.

During the pendency of the appeal, in an October 2017 rating decision, the RO increased the Veteran's lower back disability rating and assigned an evaluation of 40 percent effective June 28, 2017.  This rating decision also granted service connection for radiculopathy of the left and right lower extremities and assigned initial 40 percent ratings, effective June 28, 2017.  As the Veteran has not yet appealed these newly assigned ratings (there is still time remaining to appeal), the Board will not address them in this decision to allow for full due process.

The Board also notes that during the pendency of the appeal, the RO granted the Veteran a temporary 100 percent convalescence evaluation from September 20, 2010 and prior to March 1, 2011.  See May 2012 Rating Decision; June 2011 Rating Decision. 

The issues on appeal have been rephrased to better reflect the state of the record.


FINDINGS OF FACT

1.  The competent and probative evidence fails to show that from June 28, 2017, the Veteran has ankylosis or incapacitating episodes from intervertebral disc syndrome.

2.  The competent and probative evidence shows that from May 28, 2013 and prior to June 28, 2017, the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less; however, the  competent and probative evidence fails to show that the Veteran had ankylosis or incapacitating episodes from intervertebral disc syndrome.

3.  The competent and probative evidence fails to show that prior to May 28, 2013, the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes from intervertebral disc syndrome.

4.  A factually ascertainable increase in the severity of lower back disability was not shown to have occurred within one year prior to April 3, 2009.  


CONCLUSIONS OF LAW

1.  From June 28, 2017, the criteria for a schedular rating in excess of 40 percent for lower back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.20, 4.21, 4.40, 4.45. 4.59, 4.71, 4.71a (diagnostic codes 5237, 5243).

2.  From May 28, 2013 and prior to June 28, 2017, the criteria for a schedular rating of 40 percent, but not higher, for lower back disability have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.20, 4.21, 4.40, 4.45. 4.59, 4.71, 4.71a (DC 5237, 5243).

3.  Prior to May 28, 2013, the criteria for a schedular rating in excess of 20 percent for lower back disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.20, 4.21, 4.40, 4.45. 4.59, 4.71, 4.71a (DC 5237, 5243).

4.  The criteria for an effective date prior to April 3, 2009 for a compensable schedular rating for lower back disability have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to higher lower back disability ratings from April 3, 2009, and that she is entitled to an earlier effective date for the award of a 20 percent disability rating for lower back disability.  In her notice of disagreement, she contends that the effective date for the increase to 20 percent should be December 1, 2000.  She states it should be this date in 2000 as it was the first day of the month following the fusion of discs L4 to L5 and L5 to S1 showing an increase in disability.  

After reviewing the record, the Board finds that prior to May 28, 2013, the criteria for a schedular rating in excess of 20 percent have not been met; from May 28, 2013 and prior to June 28, 2017, the criteria for a schedular rating of 40 percent, but not higher, have been met; and that the criteria for a schedular rating in excess of 
40 percent have not been met.  In addition, the Board finds that the criteria for an effective date prior to April 3, 2009 for a compensable schedular rating for lower back disability have not been met.  The reasons and bases for these decisions will be explained below.

The Board has considered the issues on appeal and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.

I.  Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

B.  Rating Criteria

For the period from April 3, 2009 and prior to June 28, 2017, the Veteran's low back disability has been assigned a 20 percent disability rating under diagnostic code 5237 of 38 C.F.R. § 4.71a.  The Board also notes that the Veteran was awarded a temporary 100 percent convalescence evaluation from September 20, 2010 and prior to March 1, 2011.

For the period from June 28, 2017, the Veteran's low back disability has been assigned a 40 percent disability rating under diagnostic code 5243.  

The Schedule for Rating Criteria mandates that disabilities of the spine under diagnostic codes 5235 to 5243 be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under these criteria, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. n.1.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. § 4.71a, DC 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. n.1.

C.  Rating Analyses

The Veteran's lower back disability, now characterized as spinal stenosis with degenerative disc disease and intervertebral disc syndrome (under both DC 5243 and 5237) is currently rated 20 percent from April 3, 2009 and prior to June 28, 2017 and 40 percent thereafter.  The Board will not consider the period when a temporary total rating has been award under § 4.30 from September 20, 2010 thru February 28, 2011.  After a review of the evidence, the Board finds that a rating of 20 percent, but no higher, is appropriate from April 3, 2009 and prior to May 28, 2013; and that a rating of 40 percent, but no higher, is appropriate from May 28, 2013 and prior to June 28, 2017. 

1.  Rating analysis: from June 28, 2017

The Veteran's lower back disability is currently rated 40 percent from June 28, 2017 under diagnostic code 5243.  A rating in excess of 40 percent is not applicable under diagnostic code 5243 from June 28, 2017 because the June 28, 2017 VA examination found that the Veteran did not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.

Moreover, a rating in excess of 40 percent is not applicable under diagnostic code 5237 from June 28, 2017 because a VA examination conducted on June 28, 2017 found that the Veteran does not have ankylosis of the spine.

Therefore, mostly based on the findings of the June 28, 2017 VA examiner, the competent evidence weighs against a rating in excess of 40 percent under diagnostic codes 5237 and 5243 from June 28, 2017.

2.  Rating analysis:  from May 28, 2013 and prior to June 28, 2017

The Veteran's lower back disability is currently rated 20 percent from April 3, 2009 and prior to June 28, 2017 under diagnostic code 5237.

A rating in excess of 40 percent is not applicable under diagnostic code 5237 from May 28, 2013 because the evidence in the claims file, to include a May 28, 2013 VA chiropractic consultation, does not reflect that the Veteran has ankylosis of the spine.

A rating of 40 percent, but no higher, is warranted under diagnostic code 5237 from May 28, 2013 because the May 28, 2013 VA chiropractic consultation report indicates that the Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees, with pain in the range of motion.

Moreover, a rating in excess of 40 percent is not applicable under diagnostic code 5243 from May 28, 2013 because the evidence in the claims file does not reflect that the Veteran had incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks during the past twelve months.

In sum, for this period, a rating of 40 percent, but no higher, is warranted under diagnostic code 5243 because the May 28, 2013 VA chiropractic consultation report indicates that Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees.  As such, a rating of 40 percent under diagnostic code 5243 is warranted. 

3.  Rating analysis: from April 3, 2009 and prior to May 28, 2013

The Veteran's lower back disability is currently rated 20 percent from April 3, 2009 under diagnostic code 5237.  As stated above, this decision grants a disability rating of 40 percent for the lower back disability from May 28, 2013.  At issue here is whether the Veteran's 20 percent lower back disability rating warrants more than 
20 percent from April 3, 2009 and prior to May 28, 2013.

A rating in excess of 20 percent is not applicable under diagnostic code 5237 from April 3, 2009 and prior to May 28, 2013 because a May 2009 VA examination found that the Veteran's forward flexion of the thoracolumbar spine was limited to 90 degrees, with pain noted with range of motion (and limited to 60 degrees following repetitive range of motion) and that she does not have ankylosis of the spine.  A May 2010 VA treatment report indicates "very limited rom of L-spine" but precise measurements were not provided.  A July 2010 private treatment report notes that the Veteran was listing well to the right on her cane.  The Board notes that the current 20 percent rating accounts for a symptom like this as the diagnostic criteria acknowledge guarding severe enough to result in an abnormal gait.  This private report did not provide range of motion measurements.

Moreover, a rating in excess of 20 percent is not applicable under diagnostic code 5242 from April 3, 2009 and prior to May 28, 2013 because the May 2009 VA examination found that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  A November 2009 VA examination report did not indicate the Veteran has such incapacitation reports, either.

Therefore, based on the findings of the May 2009 and November 2009 VA examinations, a rating in excess of 20 percent under diagnostic codes 5237 and 5242 is not warranted from June 28, 2017.  The temporary 100 percent convalescence evaluation from September 20, 2010 and prior to March 1, 2011 is not affected by this decision.

II.  Earlier Effective Date

A.  Legal Principles

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

For claims for an increase in a service-connected disability, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)-(2); DVA Op. Gen. C. Prec. 12-98 (Sept. 23, 1998). 

Under the regulations in effect in November 2010, the date of receipt of evidence from a private physician or layperson would be accepted as an informal claim for increase when the evidence furnished by or on behalf of the Veteran is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

B.  Analysis

The Veteran filed a claim for a compensable rating for service-connected lower back disability on April 3, 2009.  As noted in the introduction above, in a September 2009 rating decision, the RO increased the evaluation of chronic lumbosacral strain and assigned an evaluation of 20 percent effective April 3, 2009.  VA granted service connection for chronic lumbar strain and assigned a noncompensable rating, effective March 28, 1993.  In this appeal, the Veteran contends that an earlier effective date for the 20 percent rating (not the grant of service connection) is warranted.  

After a review of the claims file, the Board finds that an earlier effective date for the grant of a 20 percent disability rating for lower back disability is not warranted.  In this regard, there is no communication between April 3, 2008 and April 3, 2009 that might be construed as a claim for an increased rating for lower back disability.  The Veteran's statements in May 2009 and October 2010 were filed after that period.

Furthermore, the Board finds that the record does not establish that it was factually ascertainable that the Veteran's lower back disability symptoms increased within the period from April 3, 2008 to April 3, 2009.  In this regard, the Veteran's treatment records, including her private treatment files, do not reveal any increase in severity prior during that period that would correspond to a compensable rating.

Accordingly, an effective date prior to April 3, 2009 for a 20 percent disability rating for the Veteran's service-connected lower back disability is not warranted.  



ORDER

A disability rating in excess of 40 percent for lower back disability from June 28, 2017 is denied.

A disability rating of 40 percent, but no higher, for lower back disability from May 28, 2013 and prior to June 28, 2017 is granted.

A disability rating in excess of 20 percent for lower back disability from April 3, 2009 and prior to May 28, 2013 is denied.

An effective date earlier than April 3, 2009 for the award of a 20 percent disability rating for lower back disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


